DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 4/20/2022 have been received and entered into the case. Claims 2, 10 and 12-20 have been canceled. Claims 1, 3-9 and 11 are pending, Claims 3 and 7-8 have been withdrawn, and Claims 1, 4-6, 9, and 11 have been considered on the merits, insofar as they read on the elected species of the recombinant human lysozyme (Species 1), and the biofilm on a medical device or exogenous biological component implanted in the subject (Species 2). All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claims 2 and 10 under 35 U.S.C. 103 as being unpatentable over Bhavsar et al (Exp Lung Res. 2010;36(2):94-100. Cited on IDS) in view of Mulcahy et al (Microb Ecol. 2014;68(1):1-12. Cited on IDS) and Boisvert et al (Ann Am Thorac Soc. 2016;13:(9):1615–1623.) are withdrawn in view of applicant’s amendments – Claims 2 and 10 have been canceled.
Rejections of Claim 6 under 35 U.S.C. 103 as being unpatentable over Bhavsar et al (Exp Lung Res. 2010;36(2):94-100. Cited on IDS) in view of Mulcahy et al (Microb Ecol. 2014;68(1):1-12. Cited on IDS) and El Solh et al (Journal of Antimicrobial Chemotherapy. 2009;64:229-238.) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Page et al (US 2016/0075665 A1; 3/17/2016).
The instant claims recite a method of treating a bacterial infection associated with an  Enterococcus faecalis biofilm, the method comprising administering a therapeutically effective amount of lysozyme to a subject that is infected with bacteria that produce the biofilm in and/or on the subject, wherein the lysozyme is exogenous to the subject.
Page teaches a method of treating a bacterial infection in a subject comprising administering a therapeutically effective amount of a therapeutically acceptable salt to the subject (para 0141), wherein a bacterial agent causing the bacterial infection is Enterococcus faecalis (para 0151, 0177, 0184), and the subject is mammalian (para 0143). Page teaches lysozyme (exogenous to the subject) is administered together with the therapeutically acceptable salt to remove or reduce the integrity of the cell wall of the bacterial agent (para 0195).
Although Page does not teach a therapeutically effective amount of lysozyme as in claim 1. However, Page does teach lysozyme is administered to remove or reduce the integrity of the cell wall of the bacterial agent that causes the bacterial infection. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer a therapeutically effective amount of lysozyme for treating a bacterial infection, as evidenced by Page. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer a therapeutically effective amount of lysozyme for treating a bacterial infection with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al (US 2016/0075665 A1; 3/17/2016) as applied to claims 1, 5 and 6 above, further in view of An et al (WO 2004067735 A1; 8/12/2004).
Page does not teach the lysozyme is recombinant human lysozyme (claim 4).
However, Page does teach lysozyme is administered to remove or reduce the integrity of the cell wall of the bacterial agent that causes the bacterial infection, and the bacterial infection in the subject may cause a disease such as pneumonia, bronchitis, and otitis media (para 0186). An teaches recombinant human lysozyme treats pneumonia (p.2 para 8), bronchitis (p.2 para 9), and otitis media (p.3 para 5).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate recombinant human lysozyme, since Page discloses that lysozyme is administered to remove or reduce the integrity of the cell wall of a bacterial agent causing a bacterial infection, which may cause pneumonia, bronchitis, and otitis media, and An discloses that recombinant human lysozyme treats pneumonia, bronchitis and otitis media. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate recombinant human lysozyme with a reasonable expectation for successfully treating a bacterial infection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al (US 2016/0075665 A1; 3/17/2016) as applied to claims 1, 5 and 6 above, further in view of Sandoe et al (Journal of Medical Microbiology. 2003;52:547-550.).
Page does not teach the biofilm is on a medical device or exogenous biological component implanted in the subject (claim 9).
However, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of lysozyme, which is exactly what is taught by Page. In addition, Page does teach Enterococcus faecalis causes a bacterial infection in a subject. And Sandoe teaches correlation between enterococcal biofilm formation in vitro and medical-device-related infection potential in vivo (Title), wherein Enterococcus faecalis forms biofilm on medical devices, and Enterococcus faecalis is likely to cause clinically significant bloodstream infection (Abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al (US 2016/0075665 A1; 3/17/2016) as applied to claims 1, 5 and 6 above, further in view of Bhavsar et al (Exp Lung Res. 2010;36(2):94-100. Cited on IDS).
Page does not teach the lysozyme is administered to the subject for between three hours and 24 hours (claim 11).
However, Page does teach administering lysozyme to a subject. Bhavsar teaches a method of treating Pseudomonas aeruginosa-induced pneumonia (Title), wherein administering lysozyme for 2 hours per day for 3 consecutive days statistically significantly reduces bacterial colony-forming units in whole lung and bronchoalveolar lavage fluid and in turn ameliorates Pseudomonas aeruginosa-induced pneumonia (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer lysozyme to a subject for a desired time period, since Page and Bhavsar both disclose administering lysozyme to a subject, and Bhavsar discloses that administering lysozyme for 2 hours per day for 3 consecutive days statistically significantly reduces bacterial colony-forming units in whole lung and bronchoalveolar lavage fluid and in turn ameliorates Pseudomonas aeruginosa-induced pneumonia. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer lysozyme to a subject for a desired time period with a reasonable expectation for successfully treating a bacterial infection.

Response to Arguments
Applicant argues that Bhavsar, Mulcahy and Boisvart fail to teach or suggest "treating a bacterial infection associated with an Enterococcus faecalis biofilm" as recited in claim 1, as amended. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651